DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Entry of Amendments

Claim(s) 55-56, 59-60, 63-69, 72-73, 76 and 78-82 have been amended.
Claim(s) 57-58 and 70-71 have been canceled.
New Claim(s) 83-86 have been added.

Response to Arguments 
Claim Interpretation under 35 USC 112(f)
Applicant’s arguments with respect to claim interpretation under 35 USC 112(f) have been fully considered but are not persuasive for the following reasons. 
Applicant argued that 35 USC 112(f) is not invoked because the claim language does not use the term “means or step.”  The Examiner respectfully disagrees and notes that the claims interpreted under 112 (f) meet all prongs of the three-prong test as provided in the following example.  The claim interpretation under 35 USC 112(f) is maintained.  
Prong a: 	Claim 55 recites on line 3, “…method including steps of….”  
Claim 68 recites “monitoring means for” and “data processor unit for…”.
Claim 82 recites on lines 2-3, “…method including steps of…”

Prong b:   	Claim 55 recites functional language associated with each step including sampling, cross-correlating the sampled electromagnetic decay response, and analyzing the cross-correlated output signal.
Claim 68 recites function language for monitoring the resulting electromagnetic decay, for cross correlating the monitored electromagnetic decay response, and for analyzing the cross-correlated output signal. 
Claim 82 recites function language for cross correlating the magnetic field intensity and analyzing the cross-correlated output signal.

Prong c:  	The limitations identified above are not modified by sufficient structure, material, or acts for performing the claimed function. 

Rejections under 35 USC 112(b)
Regarding the 35 USC 112(b) rejections, Applicant’s arguments filed 08/22/2022 with respect 112(b) is moot in view of new grounds of rejection as necessitated by claim amendments.  
Regarding Applicant’s arguments that figures of the specification discloses an algorithm for performing the specific computer functionality as claimed, the Examiner notes that an algorithm is defined as a finite sequence of steps for solving a logical or mathematical problem or performing a task.  MPEP 2181(II)(B).  None of the figures in the pending application illustrate specific steps in sufficient detail to perform the task.  Fig. 5 does not include details such that the operation of the cross correlation and the constructed basis functions could be performed.  Fig. 9 appears to corresponds to representation of data after a cross-correlation (i.e. correlation output from Fig. 5).  Fig. 9 does not provide any clarifying detail on how the cross-correlation are performed.  The algorithm used to generate the data shown in Fig. 9 is not disclosed.  
To the extent that the Applicant has argued that the specification provides sufficient disclosure to one of ordinary skill in the art for how the digital processor unit 15 performs the functionality recited in those claims, the Examiner notes that “digital processor unit” is a broad generic structure and pre-constructed basis functions, cross correlating, and analyzing are broad mathematical construct/algorithmic steps.  There is lack of evidence that one of ordinary skill in the art would be able to perform the recited method steps using the generic structure disclosed.  

Rejections under 35 USC 112(a)
Regarding the 35 USC 112(a) rejections, Applicant’s arguments filed 08/22/2022 with respect to 112(a) is moot in view of new grounds of rejection as necessitated by the amendment.  
      
Claim Objections
Claim(s) 68 is objected to because of the following informalities:  
Claim(s) 68 recite phrase(s) “a cross-correlated output” in line 10 and “a cross-correlated output signal” in line 16. The Examiner suggests amending the phrase(s) to recite a/the “cross-correlated output signal” to restore antecedent clarity.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 55-56, 59-69 and 72-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 55, “the resulting electromagnetic decay response" in line 6 lacks adequate antecedent basis. Furthermore, it is not clear what the resulting electromagnetic decay response is from projecting an electromagnetic pulse.  Therefore, it is not clear how the step (b) of sampling is performed.  
Step (c) recites “cross correlating the sampled electromagnetic decay response with a pre-constructed basis function”.   This function appears to be performed by the digital signal processor 15.  For a computer-implemented claim limitation that performs a specific computer function, the specification must disclose an algorithm for performing the claimed specific computer functions.  The specification does not disclose any specific algorithm for cross correlating that is performed by the digital signal processor 15.  An algorithm is defined, e.g., as a finite sequence of steps for solving a logical or mathematical problem or performing a task. MPEP § 2181(II)(B).  Fig. 5 illustrates a processing flow within the DSP unit 15 which illustrates “cross correlation” by the box 53.  This box is labeled cross correlation but the specification does not describe any algorithm for performing cross correlation.   
The limitation in step (c) “the pre-constructed basis function being a signal” renders the claim indefinite.  The specification does not describe how the pre-constructed basis function becomes a signal.  A function is defined as a mathematical relation between two sets (dictionary.com).  A signal is defined as electrical quantity or effect, such as voltage, current, or electromagnetic waves (dictionary.com).  It is not clear how a function is equal to a signal.   It is further unclear whether the “resulting electromagnetic decay response” in step (c) is the same as the “resulting electromagnetic decay response” recited in step (b).  It is unclear how the response when the object is inserted and removed as recited in step (c) is related to the response obtained in step (b).   It is unclear when or how to obtain the difference. When in the method does the insertion and removing take place? 

Regarding the limitation to “produce a cross-correlated output signal that is indicative of the presence or absence of the electrically conductive objects within the detection space”.  What is the relationship between “the electrically conductive objects” and “the first electrically conductive object”? It is not clear how insertion of a first conductive object can be cross-correlated for detection of any/multiple conductive objects.
	The claimed “analyzing the cross-correlated output signal for magnitude peaks” in step (d) renders the claim indefinite.  It is not clear how to analyze the output signal for magnitude peaks.

	Regarding claim 56, “simulating the insertion of the first electrically conductive object into the detection space” is indefinite for the following reasons.  Simulating is defined as “the representation of the behavior or characteristics of one system through the use of another system” (dictionary.com).  It is not clear what characteristic is being represented.  The metes and bounds of the claim is undefined.  What are the changes in the electromagnetic decay response caused by insertion?   Since the electromagnetic decay response of insertion are unknown it is not clear how the insertion is simulated.  
	Claim 69 recites essentially the same limitations as claim 56 and is rejected for the reasons outlined above with respect to claim 56.
	
	Regarding claim 59, it is unclear how this pre-constructed basis function is related to detecting the presence or absence of electrically conductive objects as recited in claim 55.  Claim 59 further recites “first electrically conductive object.” The relationship between “first electrically conductive object” in claim 59 and the “electrically conductive objects” recited in claim 55 is unclear.   It is unclear how the pre-constructed basis function is generated from or related to measured data.  
Claim 72 recites essentially the same limitations as claim 59 and is rejected for the reasons outlined above with respect to claim 59.

	Regarding claim 67, it is unclear if “bucket of an excavator” recited in line 4 is the same or different as the bucket of a receptacle recited in claim in claim 65.  	

Regarding claim 68, “the resulting electromagnetic decay response" in line 7 lacks adequate antecedent basis. Furthermore, it is not clear what the resulting electromagnetic decay response is from projecting an electromagnetic pulse.     Therefore, it is not clear how the monitoring means monitors this signal.  
The claimed “data processor unit” appears to correspond to element digital signal processor (DSP) 15.  The data processing unit is recited as performing a specific function of “cross correlating the sampled electromagnetic decay response.” For a computer-implemented claim limitation that performs a specific computer function, the specification must disclose an algorithm for performing the claimed specific computer functions.  The specification does not disclose any specific algorithm for cross correlating that is performed by the digital signal processor 15.  An algorithm is defined, e.g., as a finite sequence of steps for solving a logical or mathematical problem or performing a task. MPEP § 2181(II)(B).  Fig. 5 illustrates a processing flow within the DSP unit 15 which illustrates “cross correlation” by the box 53 and does not describe how the function is performed.   
The limitation in step (c) “the pre-constructed basis function being a signal” renders the claim indefinite.  The specification does not describe how the pre-constructed basis function becomes a signal.  A function is defined as a mathematical relation between two sets (dictionary.com).  A signal is defined as electrical quantity or effect, such as voltage, current, or electromagnetic waves (dictionary.com).  It is not clear how a function is equal to a signal.   It is further unclear whether the “resulting electromagnetic decay response” in step (c) is the same as the “resulting electromagnetic decay response” recited in step (b).  It is unclear how the response when the object is inserted and removed as recited in step (c) is related to the response obtained in step (b).   It is unclear when or how to obtain the difference. When in the method does the insertion and removing take place? 
	“produce a cross-correlated output signal that is indicative of the presence or absence of the electrically conductive objects within the detection space”. What is the relationship between “the electrically conductive objects” and “the first electrically conductive object”? It is not clear how insertion of a first conductive object can be cross-correlated for detection of any/multiple conductive objects.
	The claimed “analyzing the cross-correlated output signal for magnitude peaks” renders the claim indefinite.  It is not clear how to analyze the output signal for magnitude peaks.   

Regarding claim 82, “the electromagnetic decay response" in line 8 lacks adequate antecedent basis. Furthermore, it is not clear what the electromagnetic decay response is. The limitation in step (b) “the pre-constructed basis function simulating a change in the electromagnetic decay response caused by placing the magnetically or electrically conductive objects into the detection space” renders the claim indefinite.  The specification does not describe what the pre-constructed basis function is nor how the basis function would simulate a change in the electromagnetic decay response.  This limitation is discussed in the specification at para [100], however, this passage provides no additional clarifying details beyond what is claimed.  Therefore, it is not clear how the step (b) of cross correlating is performed. “Simulating a change in the electromagnetic decay response caused by placing the magnetically or electrically conductive objects into the detection space” in step (b) is indefinite for the following reasons.  Simulating is defined as “the representation of the behavior or characteristics of one system through the use of another system” (dictionary.com).  What are change in the electromagnetic decay response caused by placing?  Since the electromagnetic decay response are unknown it is not clear how change is simulated.   It is not clear how change in the electromagnetic decay response” are obtained by placing “the objects” in the space when the objects are not known.
step (b) recites “cross correlating the magnetic field intensity with a pre-constructed basis function”.  This function appears to be performed by the digital signal processor 15.  For a computer-implemented claim limitation that performs a specific computer function, the specification must disclose an algorithm for performing the claimed specific computer functions.  The specification does not disclose any specific algorithm for cross correlating that is performed by the digital signal processor 15.  An algorithm is defined, e.g., as a finite sequence of steps for solving a logical or mathematical problem or performing a task. MPEP § 2181(II)(B).  Fig. 5 illustrates a processing flow within the DSP unit 15 which illustrates “cross correlation” by the box 53.  This box is labeled cross correlation but the specification does not describe any algorithm for performing cross correlation.   
  
The claimed “analyzing the cross-correlated output signal for magnitude peaks” renders the claim indefinite.  It is not clear how to analyze the output signal for magnitude peaks.
Claim(s) 60-66, 73-74, 75-81, and 83-86 not specifically addressed are also rejected due to dependence on a rejected base claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim(s) 55-56, 59-69 and 72-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 55, 68, and 82 invokes 35 USC 112(f) in view of the claim interpretation above.  The claim must be interpreted to cover the corresponding structure, materials, or acts described in the specification as performing each entire claimed functions (i.e. correlating and analyzing) and “equivalents thereof.”  In this instance the structure performing these functions is disclosed as digital processor unit 15.  The specification does not provide a disclosure of the corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the disclosed digital processor unit to perform all of the claimed functions.  
The specification only describes a “data processor unit” as a generic digital signal processor.   There is no description of a processor and programming sufficient to perform the functions (i.e. correlating and analyzing) which would be required to support the claimed specialized functions. The specification does not indicate that the inventors had possession of the details of particular software or instructions that would implement the specialized functions as claimed. The specification is silent as to how the inventor has chosen to perform these functions.
Applicant’s specification shows the “cross-correlation” and “pre-constructed basis function” as boxes in Fig. 5 and presumably could cover all the well-known cross-correlations and basis functions and all future ones. The specification does not demonstrate that Applicant had made an invention that achieved the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Claim(s) 55 and 68 have been amended with limitation that recite(s) “the pre-constructed basis function being a signal that represents the difference between the resulting electromagnetic decay response when a first electrically conductive object is inserted into the detection space and the resulting electromagnetic decay response when the first electrically conductive object is removed from the detection space”.  This limitation is new matter because it is not in the original specification. 
Claim(s) 56, 59-67, 69, 72-81, and 83-86 are also rejected under rejected for the reasons above due to dependence on a rejected base claim. 
                                                                                   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868